DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                  FINANCIAL TRADE PARTNERS, LLC,
                             Appellant,

                                       v.

 OCEANIC AEREO, LLC, EDUARDO GOMEZ and SORANELA CUNHA,
                        Appellees.

                                 No. 4D18-2851

                            [February 14, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
18-004723CACE08.

   Scott M. Behren of Behren Law Firm, Weston, for appellant.

   No brief filed for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.